     Case 2:21-cv-01683-GMN-BNW Document 3 Filed 09/16/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RONALD J. ALLISON,                                  Case No. 2:21-cv-01683-GMN-BNW
4                                            Plaintiff                    ORDER
5            v.
6     STEIN FORENSICS UNITED & STAFF,
      et al.,
7
                                        Defendants
8
9
10   I.     DISCUSSION
11          On September 1, 2021, Plaintiff, an inmate currently located at Southern Nevada
12   Adult Mental Health Services, submitted a civil rights complaint under 42 U.S.C. § 1983.
13   (ECF No. 1-1). Plaintiff has not submitted a complaint in compliance with Local Special
14   Rule 2-1 or an application to proceed in forma pauperis or paid the full $402 filing fee in
15   this matter.
16          Complaint
17          The Court notes that Plaintiff's document at ECF No. 1-1 does not comply with
18   Local Special Rule 2-1 ("LSR 2-1"). Under LSR 2-1, a civil rights complaint filed by a
19   person who is not represented by an attorney must be submitted on the form provided by
20   the court or must be legible and contain substantially all the information called for by the
21   court's form. As such, the Court grants Plaintiff a one-time extension until on or before
22   November 15, 2021 to submit complaint to the Court in compliance with LSR 2-1. The
23   Court will also provide Plaintiff a copy of the Court's § 1983 complaint form with
24   instructions.
25          Application to Proceed in Forma Pauperis
26          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
27   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
28   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
     Case 2:21-cv-01683-GMN-BNW Document 3 Filed 09/16/21 Page 2 of 3



1    inmate must submit all three of the following documents to the Court:
2           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
3           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
4           page 3),
5           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
6           official (i.e. page 4 of this Court’s approved form), and
7           (3) a copy of the inmate’s prison or jail trust fund account statement for the
8           previous six-month period.
9           The Court will grant Plaintiff a one-time extension to file a fully complete
10   application to proceed in forma pauperis containing all three of the required documents,
11   or in the alternative, pay the full $402 filing fee for this action on or before November 15,
12   2021. Absent unusual circumstances, the Court will not grant any further extensions of
13   time. If Plaintiff does not file a fully complete application to proceed in forma pauperis
14   with all three required documents or pay the full $402 filing fee on or before November
15   15, 2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new
16   case with the Court when Plaintiff has all three of the documents needed to file a fully
17   complete application to proceed in forma pauperis or pays the full $402 filing fee.
18          A dismissal without prejudice means Plaintiff does not give up the right to refile the
19   case with the Court, under a new case number, when Plaintiff has all three documents
20   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
21   may choose not to file an application to proceed in forma pauperis and instead pay the
22   full filing fee of $402 on or before November 2, 2021 to proceed with this case.
23   II.    CONCLUSION
24          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
25   Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a
26   copy of his original document at ECF No. 1-1.
27          IT IS FURTHER ORDERD that Plaintiff will have until on or before November 15,
28   2021 to submit complaint to the Court in compliance with LSR 2-1.



                                                 -2-
     Case 2:21-cv-01683-GMN-BNW Document 3 Filed 09/16/21 Page 3 of 3



1           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint in compliance
2    with LSR 2-1 on or before November 15, 2021, this case will be subject to dismissal
3    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
4    when Plaintiff is able to file a complaint in compliance with LSR 2-1.
5           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
6    approved form application to proceed in forma pauperis by an inmate, as well as the
7    document entitled information and instructions for filing an in forma pauperis application.
8           IT IS FURTHER ORDERED that on or before November 15, 2021, Plaintiff will
9    either pay the full $402 filing fee for a civil action (which includes the $350 filing fee and
10   the $52 administrative fee) or file with the Court:
11          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
12          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
13          signatures on page 3),
14          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
15          official (i.e. page 4 of this Court’s approved form), and
16          (3) a copy of the inmate’s prison or jail trust fund account statement for the
17          previous six-month period.
18          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
19   application to proceed in forma pauperis with all three documents or pay the full $402
20   filing fee for a civil action on or before November 15, 2021, this case will be subject to
21   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
22   number, when Plaintiff has all three documents needed to file a complete application to
23   proceed in forma pauperis or pays the full $402 filing fee.
24
25          DATED: September 16, 2021
26
                                                ____________________________________
27                                              Brenda Weksler
                                                United States Magistrate Judge
28



                                                 -3-
